DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the ply" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 21, from which claim 18 depends, references a belt ply, a carcass ply, and an overlay ply and it is not clear as to what “the ply” in claim 18 refers.  For the purpose of further examination, this phrase will be interpreted to refer to any of the above mentioned plies.
Claim 19 recites the limitation "the ply" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 21, from which claim 19 depends, references a belt ply, a carcass ply, and an overlay ply and it is not clear as to what “the ply” in claim 18 refers.  For the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2007/0142518) in view of Miyazaki (US 2016/0272792).
Regarding claims 1 and 3, Hsu et al. teaches a rubber composition comprising 100 phr of at least one conjugated diene-based elastomer; and about 10 to about 120 phr of reinforcing filler comprised of pre-silanized precipitated silica in situ hydrophobated with an epoxidized soybean oil and about 2 to about 50 phr (making the amount of the pre-silanized silica 8 to 118 phr) of at least one additional reinforcing filler selected from at least one of carbon black and an additional 
Hsu et al. does not teach that the composition comprises from 0.1 to 5 phr, more specifically 0.2 to 2 phr, of a cobalt salt.  However, Miyazaki teaches a rubber composition used for a breaker topping, which is a steel cord topping (cord ply coat) (¶82) comprising natural rubber (¶21) and from 0.05 to 0.5 parts by mass of a cobalt salt (¶183).  Hsu et al. and Miyazaki are analogous art because they are from the same field of endeavor, namely that rubber compositions comprising natural rubber used for inner tire plies.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.05 to 0.5 parts by mass of a cobalt salt, as taught by Miyazaki, to the composition, as taught by Hsu et al., and would have been motivated to do so enhance the adhesion between the rubber and the cords.  
Regarding claim 2, Hsu et al. teaches overlap of the claimed ranges for the pre-silanized silica and carbon black.  Hsu et al. does not teach that the composition specifically comprises 70 to 80 phr of natural rubber and 20 to 30 phr of synthetic polyisoprene rubber.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, Hsu et al. teaches that each of these rubbers may be used to form the rubber composition and one of ordinary skill in the art could adjust their relative amounts through routine 
Regarding claim 4, Hsu et al. teaches that the composition contains 1.9 phr of sulfur (Table 1, Sample C).
Regarding claim 8, Hsu et al. teaches that the pre-silanized precipitated silica used is Ciptane LP (Table 1, note 5).  This specific silica is listed in the instant specification as a suitable silica for use in the instant invention (Page 9, lines 8-10).  Therefore, this silica should possess the claimed CTAB adsorption surface area.
Regarding claim 9, Hsu et al. teaches that the pre-silanized silica is a precipitated silica having been pre-treated with an organomercaptoalkoxysilane or bis(3-triethoxysilylpropyl)polysulfide having an average of from about 2.2 to about 3.8 connecting sulfur atoms in its polysulfidic bridge (¶21, 24).
Regarding claim 12, the epoxidized soybean oil used to hydrophobate the pre-silanized precipitated silica has at least 4 carbon atoms along its chain.  As for the silica being pre-hydrophobated, this is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, there is no evidence on the record that a structurally different silica is produced if the hydrophobation is performed in situ verses being performed before incorporation into the composition.
Regarding claim 13, Hsu et al. does not teach that the amount of the carbon on the surface of the hydrophobated pre-silanized precipitated silica is within the range of 3 to 8 weight percent.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the amount of carbon on the surface of the silica to 3 to 8 weight percent, and would have been motivated to do so in order to produce a silica that is sufficiently hydrophobated to produce the desired level of compatibility between the silica and the rubber.
Regarding claim 15, Hsu et al. teaches that the epoxidized soybean oil is used in 4 parts by weight (Table 1; Sample C) and that the rubber composition is free of polyethylene glycol as it is not a required component of the composition.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2007/0142518).
Hsu et al. teaches a rubber composition comprising 100 phr of at least one conjugated diene-based elastomer; and about 10 to about 120 phr of reinforcing filler comprised of pre-silanized precipitated silica in situ hydrophobated with an epoxidized soybean oil (¶16-19).  The rubber component may be cis 1,4-polyisoprene rubber, both natural and synthetic (¶42).  The epoxidized soybean oil is used in 4 parts by weight (Table 1; Sample C).  Any additional resin or oil is not a required component of the composition and may be omitted (¶50 lists these as “additive materials” and does not teach their required inclusion).  Additionally, the synthetic polyisoprene, cobalt salt, and carbon black are optional components as claimed.  Hsu et al. also teaches that the rubber composition can be used as a tire carcass component such as a carcass cord ply coat (¶40).
Hsu et al. does not teach an example which uses natural rubber as the rubber component.  However, Hsu et al. teaches that it is a suitable rubber choice for the invention.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use natural rubber, as taught by Hsu et al., in the composition and would have been motivated to do so because Hsu et al. teaches that it is suitable for use in the invention.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2007/0142518) as applied to claim 21 above, and further in view of Sanders et al. (US 2017/0361658).
Hsu et al. teaches a tire having a carcass cord ply coat made of the rubber composition as set forth above.  Hsu et al. does not teach that the carcass cord ply coat is comprised of a plurality of parallel metal wires coated in the rubber composition or that ply has a textile that is calendared on both sides with the rubber composition.  However, Sanders et al. teaches that .

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 is directed to the inclusion of an additional silica coupling agent wherein the phr ratio of the pre-silanized precipitated silica to the silica coupling agent is between 5:1 and 30:1.  None of the prior art of record teaches or renders obvious this limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 8, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-8 of copending Application No.  (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the reference application teaches a wire coat rubber composition for a tire, the rubber composition comprising 70 phr to 100 phr of cis 1,4-polyisoprene rubber (natural rubber is a cis 1,4-polyisoprene rubber), from 65 phr to 95 phr of pre-silanized precipitated silica, from 0.1 phr to 5 phr of a cobalt salt, from 0 phr to 15 phr carbon black, from 0 phr to 10 phr of a resin, and from 0 phr to 10 phr oil.  Using the rubber compositions for a wire coat and a ply coat are intended uses of the rubber compositions.  Since the rubber composition of the reference application teaches the rubber composition of the instant application, it follows that the reference composition is suitable for use as a ply coat.
Regarding claim 3, claim 2 of the reference application teaches that the cobalt salt is present at a level which is within the range of 0.2 phr to 2 phr.
Regarding claim 4, claims 3 and 4 of the reference application teach that the rubber composition further contains from 1 to 20 phr of zinc oxide and from 1 to 15 phr of sulfur.
Regarding claim 8, claim 6 of the reference application teaches that the pre-silanized precipitated silica has a CTAB adsorption surface area which is within the range of 130 m2/g to 210 m2/g.
Regarding claim 9, claim 7 of the reference application teaches that the pre-silanized precipitated silica is precipitated silica pre-reacted with a silica coupler comprised of bis(3-triethoxysilylpropyl)polysulfide containing an average of from 1 to 5 connecting sulfur atoms in its polysulfidic bridge or an alkoxyorganomercaptosilane.
Regarding claim 12, claim 8 of the reference application teaches that the pre-silanized precipitated silica is pre-hydrophobated with a hydrocarbon chain material with at least 4 carbon atoms along its chain length.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767